DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I reading on claims 1-16 in the reply filed on 2/22/2022 is acknowledged. New device claims 21-24 added and withdrawn claims 17-20 are cancelled. Claims 1-16 and 21-24 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16
Claim 16 recites the limitation "the straight line" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations “over”, “at”, “between”, "on", "layer", "portion" “disposed” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently discloses a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as” across an intervening space”  “used as a function word to indicate presence or occurrence near” “ in the intervening space” used as a function word to indicate position in close proximity with”, “one thickness lying over or under another”, “an often limited part of a whole” “arranged” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claims 1-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al (US 2019/0103652 A1 hereinafter Chuang).
Regarding Claim 1, Chuang discloses in Fig 5A-5C: A semiconductor device package, comprising: a substrate (110) having a surface; 
a reflector (162b1) disposed on the surface of the substrate; 
a radiator (164b1) disposed over the reflector; and 
a first director (166b2) disposed over the radiator, 
wherein the reflector, the radiator and the first director have different elevations with respect to the surface of the substrate, and the radiator 164b2 and the first director 166b2 define an antenna (160b). Examiner notes that the elevation can be measured from either a top surface or a bottom surface of the reflector/radiator/first director and since the claim does not specify how the elevation is measured, one of ordinary skill in the art could arbitrarily choose a reference point so that the reflector, radiator and the first director are at different elevations from the surface of the substrate. Additionally, Chuang discloses that antenna 160b comprises reflectors 162b1, 162b2, radiators 164b1, 164b2 and directors 166b1 and 166b2 and thus, the radiator 164b1 and the first director 166b2 define an antenna (160a) [0023, 0084, 0088, 0089, 0099].

Regarding Claim 2, Chuang discloses in Fig 5A-5C: The semiconductor device package of claim 1, further comprising: a first package body (140) disposed on the substrate and covering the reflector (162b1); and a second package body (210) disposed over the first package body and covering the radiator (164b2); and a third package body (PD3) disposed over the second package body (PD2) and covering the first director (166b2).

Regarding Claim 3, Chuang discloses in Fig 5A-5C: The semiconductor device package of claim 2, further comprising: a first dielectric layer (PD1) disposed between the first package body (140) and the radiator (164b2); and a second dielectric layer (PD2) disposed between the second package body (210) and the first director (166b2).

Regarding Claim 4, Chuang discloses in Fig 5A-5C: The semiconductor device package of claim 2, wherein a thickness of the first package body (140) is different the second package body and/or the third package body (PD3).

Regarding Claim 5, Chuang discloses in Fig 5A-5C: The semiconductor device package of claim 2, further comprising a fourth package body (PD1) disposed between the first package body (140) and the radiator (164 b2). Note the broad definition of “between” per MPEP 2111 and 2111.01 in the note above. Note that the first package body surrounds the 

Regarding Claim 6, Chuang discloses in Fig 5A-5C: The semiconductor device package of claim 5, further comprising a conductive via (122) penetrating the first package body (140) and the fourth package body (PD1) to electrically connect the radiator (164b2) to a conductive layer (114a) on the substrate (110).

Regarding Claim 7, Chuang discloses in Fig 5A-5C: The semiconductor device package of claim 6, wherein the conductive via (122) comprises a first portion disposed 

    PNG
    media_image1.png
    756
    720
    media_image1.png
    Greyscale

Regarding Claim 8, Chuang discloses in Fig 5A-5C: The semiconductor device package of claim 7, wherein an interface of the first portion and the second portion is substantially coplanar with an interface of the first package (140) and the fourth package body (PD1) (See mark-up for claim 7).

Regarding Claim 9, Chuang discloses in Fig 5A-5C: The semiconductor device package of claim 2, further comprising: a third dielectric layer (PD4) disposed on the third package body (PD3); and a second director (166a2: Fig 5C) disposed on the third dielectric layer (PD4). Note that “on” has been interpreted broadly per MPEP 2111 and 2111.01 per note above.

Regarding Claim 10, Chuang discloses in Fig 5A-5C: An antenna module, comprising: 
a substrate(110)  having a surface; 
a first reflector (162b1) disposed on the surface of the substrate; 
a first radiator (164b2) disposed over the first reflector; and 
a first director (166b2) disposed over the first radiator, wherein the first reflector, the first radiator and the first director define a first straight line, and the first straight line and the surface of the substrate define an angle greater than 0 degree (See mark-up below).

    PNG
    media_image2.png
    488
    717
    media_image2.png
    Greyscale

Regarding Claim 11, Chuang discloses in Fig 5A-5C: The antenna module of claim 10, further comprising: a first package body (140) disposed on the substrate and covering the first reflector (162b2), and a second package body (210) disposed over the first package body and covering the first reflector; and a third package body (PD3) disposed over the second package body and covering the first director (166b2). 

Regarding Claim 12, Chuang discloses in Fig 5A-5C: The antenna module of claim 11, further comprising: a first dielectric layer (PD1) disposed between the first package body (140) and the first radiator (164b2); and a second dielectric layer (PD2) disposed between the second package body (210) and the first director (166b2).

Regarding Claim 13, Chuang discloses in Fig 5A-5C: The antenna module of claim 11, wherein a thickness of the first package body (140) is different the second package body and/or the third package body (PD3).

Regarding Claim 14, Chuang discloses in Fig 5A-5C: The antenna module of claim 11, further comprising a fourth package body (PD1) disposed between the first package (140) and the first radiator (164b2).

Regarding Claim 15, Chuang discloses in Fig 5A-5C: The antenna module of claim 14, further comprising a conductive via (122) penetrating the first package body (140) and the fourth package body (PD1) to electrically connect the first radiator (164b2) to a conductive layer (114a) on the substrate (110).

Regarding Claim 16, Chuang discloses in Fig 5A-5C: The antenna module of claim 11, further comprising:
a third dielectric layer (PD4) disposed on the third package body (PD3); and
a second director (166a2) disposed on the third dielectric layer (PD4),
wherein the second director (166a2) is located at (interpreted broadly per MPEP 2111 and 2111.01 per note above) the straight line defined by the first reflector(162b1), the first radiator (164b2) and the first director (166b2).

Regarding Claim 21, Chuang discloses in Fig 5A-5C: The antenna module of claim 10, wherein the first reflector(162b1), the first radiator(164b2), and the first director (166b2) are free from overlapping each other from a top view perspective.

Regarding Claim 22, Chuang discloses in Fig 5A-5C: The antenna module of claim 21, further comprising:
a package body (PD1) over the substrate (110); and 
a second reflector (162a2), a second radiator (164a2) and a second director (166a2) over the package body (PD1), wherein the second reflector, the second radiator and the second director are at the same elevation (See Fig 4C).

Regarding Claim 23, Chuang discloses in Fig 5A-5C: The antenna module of claim 22, wherein the second reflector (162a2), the second radiator (164 a2) and the 

Regarding Claim 24, Chuang discloses in Fig 5A-5C: The antenna module of claim 22, wherein the second reflector (162a2), the second radiator (164 a2) and the second director (166a2) define a second straight line, and the first straight line and the second straight line define an angle greater than 0 degree (See mark-up below).

    PNG
    media_image3.png
    488
    717
    media_image3.png
    Greyscale


Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is suggested that Applicant refer to the PTO-892 form for additional relevant prior art that was found during the search process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.